Motion Denied; Dismissed and Memorandum Opinion filed August 28, 2012.




                                         In The


                      Fourteenth Court of Appeals

                                 NO. 14-12-00607-CV

                            SG PROPERTIES, L.L.C., Appellant
                                               V.
             RELIANT ENERGY RETAIL SERVICES, LLC, Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                          Trial Court Cause No. 980359


                        MEMORANDUM OPINION
      This appeal is from a judgment signed March 14, 2012. According to appellant, it
filed a timely motion for new trial. Appellant’s notice of appeal was filed June 24, 2012.
If a timely motion for new trial was filed, the notice of appeal was due on June 12, 2012.
See Tex. R. App. P. 26.1(a). On June 28, 2012, appellant filed a motion for extension of
time to file the notice of appeal. See Tex. R. App. P. 26.3. We review the record on
appeal when considering a jurisdictional motion. No record has been filed in this appeal,
however. The record was due July 12, 2012. See Tex. R. App. P. 35.1(a). On July 17,
2012, this court notified the parties and the clerk responsible for preparing the record in
this appeal that the record was late. In response, the clerk informed the court that
appellant did not make arrangements to pay for the record.

       On July 18, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of payment
or payment arrangements. See Tex. R. App. P. 37.3(b). Appellant has not provided this
court with proof of payment or payment arrangements for the record. Appellant’s only
response to this court’s notice was to file another copy of its notice of appeal and motion
for extension of time on July 23, 2012.

       Accordingly, the appeal is ordered dismissed. Appellant’s motion for extension of
time to file its notice of appeal is denied as moot.




                                       PER CURIAM




Panel consists of Justices Frost, Christopher, and Jamison.




                                               2